                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  JASON JARREL SPIKES                                           CIVIL ACTION


  VERSUS                                                        NO. 17-17817


  LEWIS MURRY, MATTHEW                                          SECTION “H” (4)
  CAPLAN


                                               ORDER

       The Court, having considered the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the Objections thereto, hereby

approves the Report and Recommendation of the Chief United States Magistrate Judge and adopts

it as its opinion in this matter. Therefore,

       IT IS ORDERED that the plaintiff Jason Jarrel Spikes’s claims under 42 U.S.C. § 1983

against the defendants, Assistant District Attorneys Lewis Murry and Matthew Caplan, are

DISMISSED WITH PREJUDICE as frivolous, for failure to state a claim for which relief can

be granted and/or for seeking relief against an immune defendants as provided under 28 U.S.C.

§1915 and § 1915A.

               New Orleans, Louisiana, this 11th day of February, 2019.




                                                   ____________________________________
                                                     JANE TRICHE MILAZZO
                                                     UNITED STATES DISTRICT JUDGE
